DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on May 4, 2020.  These drawings are acceptable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew P. Siuta on August 26, 2022.
The application has been amended as follows: 
In claim 13, line 2, please change “electromagnet” to – electromagnetic --.
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowed because none of the prior art of record discloses or 
suggests a phase rotating transformer having a stator and a rotor; wherein the stator includes a plurality of primary coils, each primary coil configured to be connected to one phase of the multi-phase power line and wherein the rotor includes a secondary coil configured to be connected to the single phase lateral power line; a rotary actuator operably connected to the rotor; and a controller configured to cause the rotary actuator to rotate the rotor to selectively electromagnetically couple the second coil with each of the plurality of primary coils, so as to enable electrical connection of each phase of the multi-phase power line with the single phase lateral power line, in combination with the remaining claimed features.
Claims 10-18 are allowed because none of the prior art of record discloses or 
suggests providing a phase rotating transformer having a stator and a rotor; wherein the stator includes a plurality of primary coils, each primary coil configured to be connected to one phase of the multi-phase power line and wherein the rotor includes a secondary coil configured to be connected to the single phase lateral power line; providing a rotary actuator operably connected to the rotor; and causing the rotary actuator to rotate the rotor to selectively change the electromagnetic coupling of the secondary coil from a first of the plurality of primary coils to a second of the plurality of primary coils, so as to change the electrical connection between the multi-phase power line and the single phase lateral power line from a first phase to a second phase, in combination with the remaining claimed features.
	Claim 19 is allowed because none of the prior art of record discloses or suggests a contactor, a power electronics enclosure; and a controller as recited in claim 19, in combination with the remaining claimed features.
	Claim 20 is allowed because none of the prior art of record discloses or suggests a method comprising the providing a contactor, providing a power electronics enclosure; and during the phase change state:  connecting the input of the power electronics enclosure to the multi-phase power line and connecting the output of the power electronics enclosure to output a voltage to the single phase lateral power line; causing the power electronics enclosure to output a voltage to the single phase lateral power line aligned with the first phase; causing the power electronics enclosure to output the voltage to the single phase lateral power line rotated to align with the second phase; causing the contactor to change connection from the first phase of the multi-phase power line to the second phase of the multi-phase power line; and disconnecting the input of the power electronics enclosure from the multi-phase power line and disconnecting the output of the power electronics enclosure from the single phase lateral power line, as recited in claim 20, in combination with the remaining claimed features.
	Claims 21-22 are allowed because none of the prior art of record discloses or suggests a system comprising:  a contactor, an enclosure, and a controller, as recited in claim 21, in combination with the remaining claimed features.
	Claims 23-24 are allowed because none of the prior art of record discloses or suggests a method comprising:  providing a contactor configured to selectively connect each phase of the multi-phase power line to the single phase lateral power line; providing an enclosure, having an input and an output, connected in parallel with the contactor between the multi-phase power line and the single phase lateral power line; and during the phase change state:  connecting the input of the enclosure to the multi-phase power line and connecting the output of the enclosure to the single phase lateral power line; causing the enclosure to output a voltage to the single phase lateral line initially aligned with the first phase and then rotated to align with the second phase; causing the contactor to change connection from the first phase of the multi-phase power line to the second phase of the multi-phase power line; and disconnecting the input of the enclosure from the multi-phase power line and disconnecting the output of the enclosure from the single phase lateral power line, as recited in claim 23, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, pages 10-11, filed July 1, 2022, with respect to the objections to the claims and the rejections of claims 19-24 have been fully considered and are persuasive.  The objections and rejections of claims 19-24 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836